DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Application filed March 3, 2020.  Claims 1-15 are pending in this case.
Priority
This application claims priority from South African provisional patent application numbers 2017/05985 filed on 4 September 2017, and 2017/07758 filed on 16 November 2017.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 3, 2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 7, 8, and 11-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Minor (US 2015/0332256).
Regarding claims 1, 12, and 15 --
Minor discloses a computer-implemented method for managing cryptocurrency (abs) comprising:
providing each of a plurality of users with an in- marketplace wallet, the in- marketplace wallet suitable for storing linked digital tokens that are linked in value to cryptocurrency tokens and that are required to transact on a digital marketplace platform; (par 7-11, 18)
providing a cryptocurrency reserve suitable for storing a plurality of cryptocurrency tokens; (17-18)
responsive to a user purchasing linked digital tokens from a marketplace store, transferring linked digital tokens to the in- marketplace wallet of the user and transferring an equivalent value of cryptocurrency tokens to the cryptocurrency reserve; (par 7) and
responsive to a user withdrawing a number of linked digital tokens from the in- marketplace wallet of the user, removing the desired number of linked digital tokens from the user’s in- marketplace wallet and transferring an equivalent value of cryptocurrency tokens from the cryptocurrency reserve to an out-of- marketplace wallet of the user, the out-of- marketplace wallet suitable for storing cryptocurrency tokens outside of the marketplace platform. (par 8-11)
Regarding claim 2 -
Minor discloses that the linked digital tokens are linked by tethering or bonding.(par 17-18)
Regarding claim 4 –
Minor discloses that the step of transferring cryptocurrency tokens of an equivalent value to the cryptocurrency reserve includes purchasing cryptocurrency tokens from a secondary market at a prevailing secondary market value. (par 110, 7-13, 21, 24, 29, 72-79)
Regarding claim 5 –
Minor teaches that the method includes the steps of 
allowing a user to add cryptocurrency tokens purchased on the secondary market and outside of the marketplace platform to the out-of- marketplace wallet of the user and to sell cryptocurrency tokens held in the out-of- marketplace wallet of the user on the secondary market; (par 8, 13-16, 99-104) and, 
responsive to a user transferring a value of a specific number of cryptocurrency tokens from the out-of- marketplace wallet of the user to the in-marketplace wallet of the user, removing the specific number of cryptocurrency tokens from the out-of- marketplace wallet, (par 8, 13-16, 99-104)
transferring the cryptocurrency tokens to the cryptocurrency reserve, (par 8, 13-16, 99-104) and 
transferring an equivalent value of tethered or bonded digital tokens to the user’s in- marketplace wallet. (par 8, 13-16, 99-104)
Regarding claim 7 –
Minor discloses that the method is implemented in an online forum platform and wherein the in-marketplace wallet is associated with the online forum platform. (par 7-11, 18)
Regarding claim 8 –
Minor discloses that the cryptocurrency tokens are blockchain-based tokens, and wherein the linked or tethered digital tokens are non-blockchain-based tokens. (par 97, 104-107)
Regarding claim 10 –
Minor discloses providing a trading hub, allowing a user to exchange digital assets for linked or tethered digital tokens or for other digital assets on the trading hub. (par 10)
Regarding claim 11 –
Minor discloses allowing a user to offer a digital asset on the trading hub; (par 15-19)
allowing users to bid on an offered digital asset; (par 15-19) and, 
responsive to a first trader trading a digital asset for linked or tethered digital tokens or other digital assets of a second trader, (par 15-19)
transferring the digital asset and the linked or tethered digital tokens between the in-marketplace wallets of the first and second traders. (par 15-19)
Regarding claim 13 –
Minor discloses that the linked digital tokens are linked by tethering or bonding; and wherein the linked digital tokens to be tethered digital tokens that are linked in value to cryptocurrency tokens. (par 17-18)
Regarding claim 14 –
Minor discloses wherein the linked digital tokens are linked by bonding and the bonded tokens are generated with a pre-defined price-supply relationship by utilizing a smart contract. (par 8, 13-18, 99-104)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Minor (US 2015/0332256) as applied to claim 1, above, and further in view of Malliah et al (US 2017/0124557).
Minor teaches as above.
Regarding claim 3 –
Minor discloses that the digital tokens are linked by bonding.(par 17-18)
Malliah discloses, as Minor does not that the tokens comprise a plurality of layered tokens wherein a main layer is provided and derived layers of tokens are derived from the main layer, the derived layers of tokens each being arranged to be used in a different digital marketplace platform. (par 25, 31-38, 50-61, 96-100)
It would be obvious to combine Minor with the multi-layer tokens of Malliah for the greater control over confidential information afforded by the multiple layers of encryption. (Malliah, par 12).
Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Minor (US 2015/0332256) as applied to claim 1, above, and further in view of Xing (US 2017/0076262)
Minor discloses as above.
Regarding claim 6 –
Xing discloses that the digital marketplace platform is a digital gaming platform; wherein the marketplace store is a gaming store; wherein the in- marketplace wallet is an in-game wallet; and wherein the out-of-marketplace wallet is an out-of-game wallet. (abs, par 5-6, 17-20, 29)
It would be obvious to one of ordinary skill in the art to combine Minor and Xing in order to provide incentives to users. (Xing, abs)
Regarding claim 9 –
Minor teaches linked or tethered digital tokens (par 7-11, 18).
Xing discloses, as Minor does not, responsive to a user completing a task, challenge or the like in the marketplace platform, rewarding the user with a predetermined number of digital tokens. (par 19, 24, 30, 35)
It would be obvious to one of ordinary skill in the art to combine Minor and Xing in order to provide incentives to users. (Xing, abs)
Regarding claim 6 –
Xing discloses that the digital marketplace platform is a digital gaming platform; wherein the marketplace store is a gaming store; wherein the in- marketplace wallet is an in-game wallet; and wherein the out-of-marketplace wallet is an out-of-game wallet. (abs, par 5-6, 17-20, 29)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cobban et al (US 2016/0358161) teaches systems and methods for an online music marketplace.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTINA OWEN SHERR whose telephone number is (571)272-6711. The examiner can normally be reached Monday-Friday, 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Cristina Owen Sherr/Examiner, Art Unit 3685                                                                                                                                                                                                        
/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685